Citation Nr: 0318200	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to November 
1970.  He died in January 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2000 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
January 1999 as a consequence of Laennec's cirrhosis due to 
alcohol abuse.

3.  Following the veteran's death, service connection was 
granted for anxiety disorder.  A 50 percent disability 
evaluation was assigned.

4.  Laennec's cirrhosis was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to the veteran's service.




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from Laennec's cirrhosis was related to his 
active service.  The appellant maintains that the veteran's 
cirrhosis, which was due to his alcoholism, was caused by his 
anxiety disorder.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions, the statement of the case, and the 
supplemental statements of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claim was denied.  The RO indicated that it 
would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to service 
connection for the cause of the veteran's death, as well as 
provided a detailed explanation of why such benefits were not 
granted.  In addition, the statement of the case and 
supplemental statements of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, as well as other regulations pertaining to her claim.  
In particular, a January 2001 letter to the appellant, from 
the RO, and the April 2003 supplemental statement of the case 
notified the appellant as to the provisions of the VCAA, what 
kind of information was needed from her, and what she could 
do to help her claim, as well as VA's responsibilities in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate are of 
record.  In addition, the RO obtained a VA medical opinion 
and the veteran's Social Security records.  The appellant and 
her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4). 

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See 
38 U.S.C.A. § 1110.  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  See 38 C.F.R. § 3.1(n).  Alcohol use is considered 
willful misconduct where one deliberately drinks a beverage 
to enjoy its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 
38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and 
frequent use of drugs to the point of addiction is considered 
willful misconduct.  Where alcohol or drugs are used to 
experience their effects, and the effects result proximately 
and immediately in disability or death, the disability or 
death is considered the result of willful misconduct.  See 
38 C.F.R. § 3.301(c)(3).

The veteran had active military service from February 1968 to 
November 1970.  According to the veteran's death certificate, 
he died in January 1999 as a consequence of Laennec's 
cirrhosis due to alcohol abuse.  The veteran had an active 
claim of service connection for a psychiatric disorder 
pending at the time of his death.  Following the veteran's 
death, in a May 2003 rating decision, service connection for 
the veteran's anxiety disorder was granted.  A 50 percent 
disability evaluation was assigned, effective April 1998, and 
the appellant was granted entitlement to accrued benefits via 
a May 2003 letter.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a liver disease or an anxiety 
disorder.  The veteran's November 1970 Report of Medical 
Examination indicates that clinical evaluation of the 
veteran's endocrine system was normal, as was a psychiatric 
evaluation.  Additional relevant records include VA medical 
records and examination reports, private medical records, and 
records associated with the award of Social Security benefits 
to the veteran, as well as a VA medical opinion.

May 1993 medical records from D. A. Schmid, M.D. note that 
the veteran had a long history of acute and chronic 
alcoholism, with episodes of significant hepatic toxicity.

May to June 1993 records indicate that the veteran underwent 
a lobectomy for a resection of a granuloma in the right upper 
lobe of his lung.

Counseling records from by P. M. Flynn, A.C.S.W., dated 
November 1993 to December 1994, state that the veteran 
reported that he did not begin drinking alcohol until he 
enlisted in the military, and that problems with alcohol 
dominated his life after his service.  Diagnoses included 
post-traumatic stress disorder, but "not to DSM-III 
[(Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition)] standards" and alcohol abuse.

A February 1996 VA general medical examination report states 
that the veteran had a long history of alcohol abuse and a 
greater than 40 pack year history of tobacco use.  Physical 
examination showed that the veteran had a normal lymphatics 
examination.  The veteran's abdomen was soft and flat with 
his liver percussing below the right costal margin.  The 
contemporaneous psychiatric examination noted that the 
veteran had a history of alcohol abuse, according to a review 
of the veteran's records, but that the veteran denied a 
history of alcohol and drug abuse.  The veteran reported that 
his psychiatric problems began approximately two years 
earlier, and he complained of being disturbed by his Vietnam 
service.  Mental status examination showed that the veteran 
was alert, oriented, and cooperative.  He had fair grooming.  
His affect was full and appropriate.  His speech was fluent 
and his thoughts were logical and coherent.  There was no 
evidence of psychosis.

An April 1998 letter from Tri-State Occupational Health notes 
that the veteran had a history of acute and chronic 
alcoholism with several episodes of treatment, including a 
hospitalization for cirrhosis.  The report also notes that 
the veteran denied being an alcoholic, despite admitting to 
drinking at least 3 beers per day.  He also admitted that his 
father had a history of alcoholism.  The examining provider 
noted that the veteran had marked tremor in his hands due to 
his alcoholism.

A June 1998 Functional Capacity Assessment for the Social 
Security Administration indicates that the veteran was 
diagnosed with chronic obstructive pulmonary disease and 
acute, chronic alcoholism.

A June 1998 Iowa Disability Determination Services Medical 
Consultant Review Summary indicates that the veteran's 
medically determinable impairment was chronic obstructive 
pulmonary disease.  According to the report, the veteran 
related that he smoked 3/4 to 1 pack of cigarettes per day and 
had 3 to 4 beers per day, but not before noon.  The report 
also noted that the veteran was hospitalized for treatment of 
alcoholism and cirrhosis.  Diagnoses included acute chronic 
alcoholism, chronic obstructive pulmonary disease, and 
alcoholic cirrhosis. 

A June 1998 VA examination indicates the veteran complained 
of nightmares and sleep impairment secondary to chronic 
abdominal pain due to a hernia.  A medical history of chronic 
obstructive pulmonary disease and abdominal hernia were 
noted.  The veteran reported that he smoked 11/2 packs of 
cigarettes per day and consumed a 12-pack of beer per week.  
Mental status examination showed that the veteran had 
impaired grooming and hygiene, increased psychomotor activity 
with upper extremity tremors, fair eye contact, and regular, 
but quiet speech.  His mood was neutral and his affect was 
anxious.  His insight and judgment were fair.  He denied 
suicidal or homicidal ideation and did not have delusions or 
hallucinations.  The diagnoses were alcohol dependence and 
anxiety disorder, not otherwise specified.  A GAF score of 50 
was assigned.  The examiner noted that the veteran had 
multiple symptoms associated with post-traumatic stress 
disorder, but that he did not meet the criteria for a 
diagnosis of post-traumatic stress disorder, such that a 
diagnosis of anxiety disorder was warranted.

A June 1998 mental status evaluation by T. R. Anderegg, Ph.D. 
states that the veteran had a history of deficits in his 
pulmonary function, muscular weakness, and shortness of 
breath, as well as partial lung removal.  A history of acute 
and chronic alcoholism with episodes of treatment for 
substance abuse and cirrhosis was also noted.  The veteran 
complained of nightmares, flashbacks, and hyperstartle 
response.  He reported periods of depression and anxiety.  He 
also reported that he was hospitalized with bloating, 
jaundice, and cirrhosis of the liver, but that he continued 
to drink at least 40 ounces of beer per day.  He denied that 
his alcohol use was a problem.  Examination showed that the 
veteran had poor hygiene. He was alert, cooperative, and 
oriented, with clear and logical thinking.  His judgment was 
intact, but he had little insight into his alcohol 
dependence.  Upon testing, there was some weakness on tasks 
requiring short-term auditory memory, concentration, and 
attention.  The examiner found that the veteran had a history 
consistent with a diagnosis of alcohol dependence and 
symptoms consistent with post-traumatic stress disorder.

A July 1998 Social Security Disability Determination and 
Transmittal indicates that the veteran was determined to be 
disabled due to chronic obstructive pulmonary disease 
beginning in March 1998.  An associated explanation of the 
determination stated that the veteran had a severe impairment 
of chronic obstructive pulmonary disease, which significantly 
limited his activities of daily living.  The explanation also 
noted that the veteran had been diagnosed with chronic 
alcoholism and alcoholic cirrhosis, with marked tremor of his 
arms and ataxia upon tandem walk.  The veteran's symptoms of 
ataxia, cirrhosis, and tremors were noted as being 
irresolvable even with total abstinence from alcohol.  

A February 2003 VA medical opinion states that the veteran's 
claims file and medical records were reviewed.  The reviewing 
provider noted that the veteran's death was due to alcoholic 
cirrhosis of the liver, and noted that the veteran had a 
significant history of alcohol abuse and liver cirrhosis 
secondary to his alcohol abuse.  The reviewing provider also 
noted that the veteran's June 1998 VA examination report 
stated that the veteran complained of insomnia, 
hypervigilance, social phobia, and anxiety.  The June 1998 VA 
examiner had diagnosed the veteran with anxiety disorder, not 
otherwise specified, because the veteran had symptoms of 
post-traumatic stress disorder, but did not meet the criteria 
for such a diagnosis.  The reviewing provider opined that the 
veteran's anxiety was related to the veteran's previous 
military experience and that the veteran's alcohol abuse 
significantly complicated the veteran's anxiety symptoms, but 
that it was "unlikely that [the veteran] was abusing alcohol 
because of his anxiety symptoms."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  There is no medical evidence which shows 
that the Laennec's cirrhosis and chronic alcoholism that 
caused the veteran's death were in any way related to the 
veteran's service.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.312.  In this regard, the Board notes 
that the veteran's service medical records are entirely 
negative for any evidence of a liver disorder or other 
symptoms of the veteran's cirrhosis.  In addition, the 
veteran's medical records do not establish a link between the 
veteran's service and his cirrhosis.   The medical evidence 
of record indicates that the veteran's cirrhosis was first 
manifest many years following service.  Likewise, neither the 
veteran's treating medical providers, nor his death 
certificate, indicated that the veteran's cirrhosis, or the 
underlying chronic alcoholism, was a consequence of his 
active service.  It is noteworthy that the physician who 
signed the veteran's death certificate did not list the 
veteran's service-connected anxiety disorder as a cause or 
contributing condition of the veteran's cirrhosis.  On the 
contrary, the February 2003 VA reviewing physician clearly 
stated that the veteran's alcoholism likely complicated the 
veteran's symptomatology from his anxiety disorder, but that 
it was unlikely that his anxiety disorder caused him to abuse 
alcohol.

Moreover, while the Board acknowledges the appellant's 
contentions that the veteran's service-connected anxiety 
disorder caused the veteran's alcohol abuse, and that the 
veteran's alcohol abuse in turn caused the veteran's 
cirrhosis, there is no probative medical evidence of record 
to support this contention.  While the appellant indicates 
that the veteran drank to self-medicate his anxiety disorder, 
this evidence is insufficient to prove that the veteran's 
anxiety disorder was due to his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
not competent to offer evidence of medical causation, as it 
requires medical expertise).  The medical evidence of record 
clearly indicates that the veteran had a lengthy history of 
alcoholism, as well as a family history of alcoholism.  
Further, as stated previously, the medical evidence merely 
indicates that the veteran's alcohol abuse accentuated or 
exacerbated his anxiety disorder, not that the veteran's 
anxiety disorder exacerbated the veteran's alcohol abuse.  In 
the present case, while the Board does not doubt the 
sincerity of the appellant's beliefs that the veteran's death 
may have been partly due to his experiences in service, there 
is simply no probative medical evidence of record to support 
this contention.

In summary, although the veteran received treatment for his 
alcohol abuse and was diagnosed with a generalized anxiety 
disorder as well as post-traumatic stress disorder 
symptomatology, there is no probative medical evidence 
linking the veteran's alcoholism and cirrhosis to his active 
military service.  His death certificate clearly shows that 
he died due to cirrhosis as a result of acute and chronic 
alcohol abuse, which is considered willful misconduct.  In 
this regard, the Board observes that the veteran had a long 
history of alcohol abuse, and that he repeatedly denied his 
alcohol abuse was a problem and refused to seek treatment for 
his alcoholism.  As such, the veteran's use of alcohol was 
considered intentional and for their intoxicating effects.  
Therefore, the veteran's death is considered to be due to 
willful misconduct.  See 38 C.F.R. § 3.302(b). 

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

